Title: From John Quincy Adams to William Steuben Smith, 7 September 1814
From: Adams, John Quincy
To: Smith, William Steuben



Dear Sir,
Ghent 7. September 1814.

I am rejoiced at learning, at last, your safe arrival with your family at Amsterdam—I have twice written to you—once, by Mr. Dallas, a Letter which he left with Mr Hoogland the American Consular Agent at the Helder; and last week, a Letter addressed to you at Hull in England, for which place, Mrs. Adams wrote me you had embarked at Cronstadt.—I regret very much that you lost the opportunity of going by the John Adams, but the chance by the Neptune fortunately, still remains. I request you to come with your family as soon as possible, here—You will have the option of returning to Russia, if you choose, though I cannot recommend it to you.—Messrs. Willink will inform you that I have written to them enquiring if there was an opportunity of a Vessel at Amsterdam going to Cronstadt, in which a passage could be taken. They will mention to you the vessel. they have reported to me, and I will thank you, before you come, to go on board of her, examine the accommodations for passengers, and ascertain what would be the price of a passage, whether Yfor myself with a Servant, or for us all, if we should all finally return.
At all events I think it will be best for you all to come here—I presume I need not urge you to come in the least expensive manner you will find practicable. I enclose you an order for 500 Florins, an account of your Salary as Secretary of Legation, during the present quarter, for the whole of which I shall pay you, upon my own responsibility, and which I trust will relieve you from your embarrassments on the Article of finance—You will however be sensible of the indispensible necessity for you, of observing the most rigorous economy.
I advise you to alight here at the Hôtel des Pays Bas, and if you stay here any time to take private apartments which it will not be difficult to find.
With affectionate remembrance to Mrs. Smith, / I remain truly yours.
